     Case 1:19-cv-00352-DAD-EPG Document 85 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EUGENE C. BROWN,                                  No. 1:19-cv-00352-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    C. CHOTHIA, et al.,
                                                        (Doc. Nos. 70, 83)
15                       Defendants.
16

17          Plaintiff Eugene C. Brown is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 12, 2021, the assigned magistrate judge issued findings and recommendations,

21   recommending that defendants’ motion for summary judgment (Doc. No. 70) be granted in part

22   and denied in part. (Doc. No. 83.) Specifically, the findings and recommendations recommended

23   that summary judgment be granted in favor of defendants Shaw, Crutchfield, Walker, Allen,

24   Kempe, Chothia, Artis, Jukes, and Gilmore on plaintiff’s Eight Amendment claims for deliberate

25   indifference to serious risk of harm, and that summary judgment be denied as to plaintiff First

26   Amendment retaliation claims against defendants Jukes, Londono, and Crutchfield. (Id. at 24.)

27   The findings and recommendations were served on plaintiff and contained notice that any

28   objections thereto were to be filed within twenty-one (21) days from the date of service. (Id.) To
                                                       1
     Case 1:19-cv-00352-DAD-EPG Document 85 Filed 09/10/21 Page 2 of 2


 1   date, none of the parties have filed objections to the findings and recommendations and the time

 2   in which to do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on July 12, 2021 (Doc. No. 83) are

 8                  adopted in full;

 9          2.      Defendants’ motion for summary judgment (Doc. No. 70) is granted in part and

10                  denied in part as follows:

11                  a.     Summary judgment is granted in favor of defendants Shaw, Crutchfield,

12                         Walker, Allen, Kempe, Chothia, Artis, Jukes, and Gilmore on plaintiff’s

13                         Eighth Amendment claims for deliberate indifference to serious risk of

14                         harm; and

15                  b.     Summary judgment is denied as to plaintiff’s First Amendment retaliation

16                         claims against defendants Jukes, Londono, and Crutchfield.

17          3.      This matter is referred back to the assigned magistrate judge for further

18                  proceedings.

19   IT IS SO ORDERED.
20
        Dated:     September 9, 2021
21                                                     UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       2
